Citation Nr: 1744995	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  12-28 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial compensable rating for service-connected residual scars, status post operative repair of atrial septal defect.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, D.F., and Master Sergeant B.


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel

INTRODUCTION

The Veteran had active duty service from October 1982 to January 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.
 
In March 2016, the Veteran appeared at a hearing held at the RO before the undersigned Veterans Law Judge. A transcript of that hearing is of record.
 
This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 

The Board observes that the issues of entitlement to service connection for a bilateral shoulder condition, hip condition, bilateral knee condition, sleep apnea, atrial septic defect, and depressive disorder (anxiety disorder) were previously denied in an April 2015 rating decision. During the March 2016 hearing, the Veteran's representative indicated that a FOIA request for the Veteran's electronic claims file would be initiated. The Veteran's representative was also under the impression that the Veteran had submitted a notice of disagreement with the April 2015 rating decision and that a statement of the case had been issued. However, it does not appear that the Veteran filed a notice of disagreement and a statement of the case is not on file in the record before the Board. 

During the March 2016 hearing, the Veteran and his representative discussed the issues of service connection for a bilateral shoulder condition, hip condition, bilateral knee condition, sleep apnea, atrial septic defect, and depressive disorder (anxiety disorder) and informed the Board that additional evidence would be submitted. The FOIA request was later completed and the Veteran's representative submitted a private medical opinion in April 2017. This situation differentiates itself from Manlincon v. West, 12 Vet. App. 238 (1999) because a formal notice of disagreement has not been timely filed. In other words, the March 2016 testimony and April 2017 private medical opinion raised these issues, but the Board does not have jurisdiction over them at this time. The Board advises the appellant that he must file the appropriate claims form with the RO. A claim for benefits must be submitted on the application form prescribed by the Secretary. 38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016). See also 79 Fed. Reg. 57660 (Sep. 25, 2014) (All claims governed by VA's adjudication regulations must be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.)

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. Specifically, remand is required to receive any outstanding treatment records and to provide a new VA examination.

The Veteran seeks an initial compensable rating for residual scars, status post operative repair of atrial septal defect. A noncompensable rating has been assigned under Diagnostic Code 7805 (2016), effective July 31, 2008.

Scars that, as here, do not impact the head, face, or neck are rated under 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805 (2016).

Under Diagnostic Code 7801, a 10 percent rating is assigned when a scar, not of the head, face, or neck, is deep and nonlinear, and covers an area of at least 6 square inches (39 sq. cm.), but less than 12 square inches (77 sq. cm.). A deep scar is one associated with underlying soft tissue damage.

Under Diagnostic Code 7802, a 10 percent rating is assigned when a scar, not of the head, face, or neck, is superficial and nonlinear, and covers an area of at least 144 square inches (929 sq. cm.).

Diagnostic Code 7804 contemplates scars that are unstable or painful. One or two unstable or painful scars are entitled to a 10 percent rating, three or four a 20 percent rating, and five or more a 30 percent rating.

Diagnostic Code 7805 provides that any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-7804 should be evaluated under an appropriate diagnostic code.

The Board notes that while in service, the Veteran was diagnosed with an atrial septal defect and a successful surgery was performed in January 1987. 

The Veteran was afforded a VA examination in March 2012. Upon examination, the examiner noted four separate superficial and linear scars on the Veteran's anterior trunk. In June 2012, the examiner clarified that these scars were neither painful nor unstable. Another VA examination was later performed in February 2015. The examiner determined that there was no change in the Veteran's condition since his previous examination. 

In March 2016, the Veteran testified that the scars on his chest were painful and aggravated by movement. He further explained that one scar was beginning to bulge near his sternum. The Veteran also indicated that he had received recent VA treatment for the pain. 

As discussed above, the Veteran and his representative indicated that the Veteran's symptoms had worsened since his most recent and pertinent VA examination. Particularly, the Veteran complained of additional painful scars that he had sought VA treatment for. See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity). Given the Veteran's recent complaints of painful scars, a new VA examination is thereby warranted.

The Board observes that the Veteran has indicated that he has received ongoing VA treatment for his claimed condition. Available VA treatment records are somewhat limited, with the latest reports dated through 2013. Therefore, VA should obtain all relevant treatment records. Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1. With the assistance of the Veteran as necessary, identify and obtain any outstanding, relevant treatment records, and associate them with the Veteran's electronic claims file. If the AOJ cannot locate or obtain such records, it must specifically document the attempts that were made to locate or obtain them, and explain in writing why further attempts to locate or obtain any government records would be futile. The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. All attempts to obtain records should be documented in the Veteran's Virtual VA and VBMS claims file.

2. Thereafter, schedule the Veteran for a VA examination to ascertain the current nature and severity of his residual scars, status post operative repair of atrial septal defect. The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed. All indicated studies should be performed. The examiner should identify all symptoms and impairments associated with residual scars, status post operative repair of atrial septal defect, noting their frequency, severity of symptoms, size, characteristics (including whether they are painful or unstable), and limitation of function of the scars. 

3. The AOJ should review the examination reports to ensure that they are in complete compliance with the directives of this remand. If a report is deficient in any manner, the AOJ must implement corrective procedures.  

4. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If any of the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).







